718 F.2d 120
Beryl N. JONES, et al., Plaintiffs,v.CADDO PARISH SCHOOL BOARD, et al., Defendants-Appellees,v.June PHILLIPS, Movant-Appellant.
No. 81-3439.
United States Court of Appeals,Fifth Circuit.
Oct. 11, 1983.

Troy E. Bain, Shreveport, La., for movant-appellant.
Beard, Arceneaux & Sutherland, Fred H. Sutherland, Shreveport, La., for Caddo Parish School Bd.
Wm. Yeomans, Washington, D.C., for U.S.A.
Appeal from the United States District Court for the Western District of Louisiana.ON SUGGESTION FOR REHEARING EN BANC
(Opinion May 6, 1983, 5 Cir., 1983, 704 F.2d 206)
Before CLARK, Chief Judge, BROWN, GOLDBERG, GEE, RUBIN, REAVLEY, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY and HIGGINBOTHAM, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge Henry A. Politz did not participate in the consideration of this order